Title: To George Washington from Captain John Black, 22 September 1775
From: Black, John
To: Washington, George


Camp at Prospect Hill 22 September 1775. “I have for some Time past ben Exercised with a bad pain in my Side, ocationed by a fitt of Sickness which has greatly impaired my helth so that the Docter inform’s me that unless I Quit the Camp for some time sd disorder will be Attended wth bad consequences to my Constetution; And as I live a Considerable distance from Camp, & it being verey uncertain when I shall be Able to Attend my Dutey in the Regimt again; for which reason’s I am loth to trouble your Excellencey for leave of Absence, upon a Matter of so much uncertainty, therefore humbley beg your Excellencey to give me the Privilidge of Resigning my Commission as it is likely that my tarreing will rather incumber then bennefitt the Service.”
